Exhibit 10.9

AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

OF

MNA ADVISORS, INC.

Dated November 23, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1.    DEFINITIONS      1    ARTICLE 2.    RESTRICTION
ON TRANSFER OF SHARES      4        2.1.    General      4        2.2.   
Related Shareholders Agreements      4        2.3.    Registration of Transfer
by Company      4        2.4.    Effect of Non-Complying Transfers      4   
    2.5.    Definition of “Permitted Transfer” and “Permitted Transferee”      4
   ARTICLE 3.    CERTAIN PERMITTED TRANSFERS OF SHARES      4        3.1.   
Generally      4    ARTICLE 4.    CONDITIONS TO ALL TRANSFERS      5        4.1.
   Party to this Agreement      5        4.2.    Maintenance of S Corporation
Status      5        4.3.    Compliance with Applicable Laws      5        4.4.
   Legend      5    ARTICLE 5.    COMPANY’S SUBCHAPTER S ELECTION      5   
    5.1.    General      5        5.2.    Shareholders’ Acts      6        5.3.
   Company’s Acts      6        5.4.    Revocation and Termination      6   
ARTICLE 6.    CORPORATE GOVERNANCE      6        6.1.    Board of Directors and
Other Matters      6        6.2.    Officers      9        6.3.    Distributions
and Allocations      9        6.4.    Performance Incentive Committee      10   
    6.5.    Interested Shareholders      12    ARTICLE 7.    COMPANY OPTION TO
PURCHASE SHARES UNDER CERTAIN CIRCUMSTANCES      12        7.1.    Company
Option      12        7.2.    Purchase Price      12        7.3.    Terms of
Payment      12        7.4.    Closing      13    ARTICLE 8.    COMPANY OPTION
TO PURCHASE UNVESTED SHARES OWNED BY AN EMPLOYEE UPON CERTAIN EVENTS      13   
    8.1.    Company Purchase Option      13        8.2.    Purchase Price     
13        8.3.    Terms of Payment      13        8.4.    The Closing      13   
ARTICLE 9.    CERTAIN DEFINITIONS      13        9.1.    Vested and Unvested
Shares      13        9.2.    Disability or Disabled      14        9.3.   
Personal Representative      14   

 

i



--------------------------------------------------------------------------------

ARTICLE 10.    COMPANY’S OBLIGATIONS TO PAY FOR SHARES      14        10.1.   
Insufficient Surplus      14        10.2.    Default in Certain Payments by
Company      15    ARTICLE 11.    VOTING AND OTHER ARRANGEMENTS      15   
    11.1.    General      15        11.2.    Limited Authority      15   
    11.3.    Conditional Authority      15        11.4.    Votes in
Contravention of the Agreement      15        11.5.    General      15   
    11.6.    Power of Attorney for Permitted Transfers; Stock Powers      16   
ARTICLE 12.    TERMINATION      16        12.1.    Agreement      16   
    12.2.    Rights of Shareholder      16    ARTICLE 13.    COVENANT NOT TO
COMPETE      16        13.1.    Noncompete During Employment and Upon
Termination for Cause or Voluntary Termination      16        13.2.   
Noncompete Upon Other Termination of Employment      19        13.3.   
Miscellaneous      21    ARTICLE 14.    GENERAL CLOSING TERMS AND CONDITIONS   
  21        14.1.    Closing      21        14.2.    Deliveries at Closing     
21        14.3.    Agreement to Take All Necessary Steps      21        14.4.   
Endorsement of Pledge Agreement      21    ARTICLE 15.    OTHER PROVISIONS     
22        15.1.    Repurchase of Shares Agreement      22        15.2.   
Confidentiality      22        15.3.    Return of Documents      22    ARTICLE
16.    RELATED ARRANGEMENTS      22    ARTICLE 17.    AGREEMENT BY THE COMPANY
     22    ARTICLE 18.    NOTICES      23    ARTICLE 19.    ARBITRATION      23
   ARTICLE 20.    COMPANY REDEMPTIONS      24        20.1.    Redemptions In
General      24        20.2.    Additional Sale Rights      25        20.3.   
Additional Provisions Related To Redemptions      25    ARTICLE 21.    DEATH OF
MANNING      26    ARTICLE 22.    MISCELLANEOUS      26        22.1.    Section
Headings      26        22.2.    Waivers and Amendments      26        22.3.   
Entire Agreement      27        22.4.    Severability      27        22.5.   
Counterparts      27        22.6.    Governing Law      27        22.7.   
Successors and Assigns      27        22.8.    Further Assurances      27   
    22.9.    No Third Party Beneficiaries      27   

 

ii



--------------------------------------------------------------------------------

    22.10.    References    28

 

iii



--------------------------------------------------------------------------------

*  *   *

EXHIBITS

Exhibit A     Amended and Restated Certificate of Incorporation

Exhibit B     Amended and Restated By-Laws

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED SHAREHOLDERS AGREEMENT dated as of November 23, 2011,
among MNA Advisors, Inc. (the “Company”) and those Persons who are individuals
and whose signatures are attached hereto. Each such individual, other than
William Manning (“Manning”), for so long as they own their Shares, is
hereinafter referred to as an “Employee” and collectively as the “Employees”.
The Employees and Manning for so long as they own Shares are hereinafter
referred to collectively as the “Shareholders” and individually as a
“Shareholder.”

PRELIMINARY STATEMENT

The Shareholders wish to provide for certain restrictions on the transfer of
their Shares, grant certain options with respect to the sale of their Shares,
provide for the conduct of the business of the Company, and confirm certain
other agreements among them.

NOW, THEREFORE, in furtherance of the foregoing, and in consideration of the
premises and the mutual covenants and agreements herein contained, the parties
hereby agree as follows:

ARTICLE 1. DEFINITIONS

As used in this Agreement, the following terms have the meanings specified or
referred to in this Article 1:

“AAC” — M&N Advisory Advantage Corporation.

“Affiliate” — AAC, MNAO and MNCC.

“Agreement” — This Amended and Restated Shareholders Agreement.

“Board” — See Section 6.1.1.

“Business Day” — Any day that is not a Saturday or Sunday or a day on which
banks located in New York, New York or in Rochester, New York are authorized or
required to be closed.

“By-Laws” — The Company’s Amended and Restated By-Laws, substantially in the
form of Exhibit B hereto.

“Cause” — See Section 13.1.1.

“CEO” — See Section 6.1.4.

“Certificate of Incorporation” — The Company’s Amended and Restated Certificate
of Incorporation, substantially in the form of Exhibit A hereto.

“Code” — See Section 5.1.

“Company” — See the first paragraph of this Agreement.



--------------------------------------------------------------------------------

“Compensation” — See Section 13.1.

“confidential information” — See Section 15.2.1.

“DDR Event” — See Section 8.1.

“DDR Selling Shareholder” — See Section 8.1.

“DDR Shares” — See Section 8.1.

“Distributable Amount” — See Section 6.3.

“Disability” or “Disabled” — See Section 9.2.

“Election” or “Elections” — See Section 5.1.

“Employee” or “Employees” — See the first paragraph of this Agreement.

“Employee-Owner Directors” — See Section 6.1.3.

“Encumbrance” — Any security interest, mortgage, lien, charge, adverse claim or
restriction of any kind, including, but not limited to, any restriction on use,
voting, transfer, receipt of income or other exercise of any attributes of
ownership.

“General Limit” — See Section 20.1.

“Involuntary Sale Shareholder” — See Section 7.1.

“Involuntary Sale Shares” — See Section 7.1.

“Involuntary Termination” — See Section 13.1.

“Manning” — See the first paragraph of this Agreement.

“Manning Director” — See Section 6.1.1.

“Manning Heirs” — See Section 6.1.3.

“Meeting” — See Section 22.2.

“MNAO” — M&N Alternative Opportunities, Inc.

“MNCC” — Manning & Napier Capital Company, L.L.C.

“Opter” — See Section 13.1.

“Opt-Out Date” — See Section 13.1.

 

2



--------------------------------------------------------------------------------

“Outstanding Shares” — The number of shares held of record and beneficially by
all Shareholders as of the date hereof as such number may be increased or
decreased from time to time pursuant to a stock dividend, stock split,
redemption, recapitalization, reorganization or other similar transaction in
which each Shareholder’s percentage interest in the Company remains constant.

“Performance Incentive Committee” or “PIC” — See Section 6.4.

“Permitted Transfer” — See Section 2.5.

“Permitted Transferee” — See Section 2.5.

“Person” — Any individual, corporation, partnership, joint stock company, joint
venture, estate, trust, unincorporated association, government or any political
subdivision thereof or other entity.

“Personal Representative” — See Section 9.3.

“Prospect” — See Section 13.1.

“Quarter” — A three-month period ending on the last Business Day of each April,
July, October and January.

“Related Shareholders Agreements” — See Section 2.2.

“Shareholder” or “Shareholders” — See the first paragraph of this Agreement.

“Shares” — The issued and Outstanding Shares of the Company on any particular
date.

“Termination” — See Section 13.2.

“Termination Event” — See Section 13.1.

“TRA Agreement” — shall mean the tax receivable agreement, by and between
Manning & Napier, Inc. and the M&N Group Holdings, LLC, to be entered into in
connection with the initial public offering of Manning & Napier, Inc.

“Transfer” — Any direct or indirect sale, exchange, assignment, bequest, gift,
the creation of any Encumbrance, and any other transfer or other disposition of
any kind, whether voluntary or involuntary, affecting title to or possession of
any Shares.

“Unvested Performance Shares” — See Section 9.1.3.

“Unvested Shares” — Shall mean the Unvested Performance Shares and the Unvested
Time Shares.

“Unvested Time Shares” — See Section 9.1.2.

 

3



--------------------------------------------------------------------------------

“Vested Shares” — See Section 9.1.

“Voluntarily Terminate” — See Section 13.1.

“vote” — Any right or opportunity to vote for, consent to or otherwise approve
or disapprove any matter, whether such right or opportunity is derived from
applicable law or otherwise.

ARTICLE 2. RESTRICTION ON TRANSFER OF SHARES

2.1. General. No Shareholder may Transfer any Shares except as permitted by, and
in accordance with the terms of, this Agreement.

2.2. Related Shareholders Agreements. The Shareholders are parties to other
agreements listed on Schedule A attached hereto (such agreements are
collectively referred to as the “Related Shareholders Agreements”). The Related
Shareholders Agreements contain provisions similar to those contained in this
Agreement, including without limitation, provisions granting purchase and sale
options with respect to the shares of common stock or interests owned by the
Shareholders in such other entities. The Shareholders agree that in the event a
purchase or sale of shares or interests is to occur pursuant to a provision of a
Related Shareholders Agreement, the Shareholders or the Company, as the case may
be, shall simultaneously purchase or sell shares pursuant to the provision(s) of
this Agreement most similar to the applicable provision(s) of such Related
Shareholders Agreement.

2.3. Registration of Transfer by Company. The Company will not cause or permit
the registration of Transfer of any Shares to be made on its books unless the
Transfer is permitted by, and has been made in accordance with the terms of,
this Agreement.

2.4. Effect of Non-Complying Transfers. Any purported Transfer in violation of
this Agreement will be null and void and of no legal effect, and no purported
transferee of such a Transfer will be a shareholder of the Company.

2.5. Definition of “Permitted Transfer” and “Permitted Transferee”. Any Transfer
permitted by, and made in accordance with the terms of, this Agreement is
referred to as a “Permitted Transfer”. Any Person to which Shares may be
transferred pursuant to a Permitted Transfer is referred to as a “Permitted
Transferee”. Any Permitted Transferee will be deemed to be a “Shareholder” for
the purposes of this Agreement, effective as of the date of the Permitted
Transfer.

ARTICLE 3. CERTAIN PERMITTED TRANSFERS OF SHARES

3.1. Generally. Each Shareholder may Transfer any of his Shares with the express
written consent of (a) for so long as Manning is a Shareholder, (i) Shareholders
owning more than 50% of the Outstanding Shares (excluding the Outstanding Shares
owned by Manning as of the date hereof, whether such Shares are still owned by
Manning) and (ii) Manning and (b) if Manning is no longer a Shareholder,
(i) Shareholders owning more than 50% of the Outstanding Shares (excluding the
Outstanding Shares owned by Manning as of the date hereof) and (ii) those

 

4



--------------------------------------------------------------------------------

Persons owning more than 50% of the Outstanding Shares owned by Manning as of
the date hereof, and any such Transfer may be made without complying with the
other provisions of this Agreement. Manning may Transfer his Shares without
restriction. Notwithstanding any other provision of this Agreement a Shareholder
may Transfer Shares pursuant to and in accordance with any specific provision of
this Agreement (including, without limitation, Transfers pursuant to Article 20)
providing for such Transfer (without regard to any restrictions contained in the
Agreement) and Shares may be Transferred pursuant to any pledge agreement
authorized under this Agreement.

ARTICLE 4. CONDITIONS TO ALL TRANSFERS

4.1. Party to this Agreement. Prior to any Transfer, each proposed transferee of
Shares must agree to be bound by this Agreement by delivering a duly executed
counterpart of this Agreement to the Company and each other remaining
Shareholder and by executing and delivering such other documents as may be
reasonably recommended by counsel for the Company.

4.2. Maintenance of S Corporation Status. No Transfer may be made in violation
of Article 5.

4.3. Compliance with Applicable Laws. No Shareholder may Transfer any Shares in
violation of the federal securities laws of the United States or of any state
thereof or in violation of any other applicable law. As a condition to
registration of any Transfer on the Company’s books, the Company may require a
Shareholder to furnish to the Company an opinion of counsel reasonably
acceptable to the Company as to compliance with the foregoing.

4.4. Legend. All certificates representing Shares will bear the following
legend:

“The shares represented by this certificate (the “Shares”) have not been
registered under the Securities Act of 1933, as amended (the “Act”), and may not
be sold or transferred unless a registration statement under the Act is in
effect or an exemption from such registration is available. The Shares are also
subject to an Amended and Restated Shareholders Agreement dated as of
November 23, 2011 (the “Agreement”) , which contains provisions affecting the
rights and obligations of the holder of the Shares and restrictions upon the
transfer of the Shares. Any transfer of the Shares in violation of that
Agreement is null and void. A copy of the Agreement is on file at the principal
offices of the company. In addition, the powers of the board of directors of
this company were restricted as set forth in the company’s certificate of
incorporation.”

ARTICLE 5. COMPANY’S SUBCHAPTER S ELECTION

5.1. General. The Company and the Shareholders have elected to be taxed under
Subchapter S of the Internal Revenue Code of 1986, as amended (the “Code”), and
have made a

 

5



--------------------------------------------------------------------------------

corresponding election under Section 660 of the New York Tax Law to be taxed as
a New York S corporation (collectively, the “Elections” and individually an
“Election”). Subject to Section 5.4, the Company and each Shareholder agree to
timely execute and deliver all documents and take all actions required to
continue and maintain the Elections and to timely file all tax returns
consistent therewith.

5.2. Shareholders’ Acts. Notwithstanding any other provision of this Agreement
to the contrary, at all times while an Election is effective, no Shareholder
(other than Manning) may Transfer any of his Shares if such Transfer would cause
the Company or the Shareholders to cease to meet the requirements then
applicable for maintaining such Election.

5.3. Company’s Acts. At all times while the Elections are effective, the Company
will take no action if such action would cause the Company or the Shareholders
to cease to meet the requirements then applicable for maintaining the Elections.

5.4. Revocation and Termination. Upon the written consent of the holders of a
majority of the outstanding Shares, the parties will take such steps as are
necessary to revoke the Elections. The provisions of this Article 5 will
terminate and be of no further force or effect from and after the date that the
Elections are no longer effective under the Code and the New York Tax Law.

ARTICLE 6. CORPORATE GOVERNANCE

6.1. Board of Directors and Other Matters.

6.1.1 The Shareholders shall vote their Shares, and shall otherwise use their
best efforts, to:

(a) establish and maintain a board of directors of the Company (the “Board”)
consisting of at least three, but not greater than six, directors. At least 50
percent of the Board shall consist of Persons, including Persons not employed by
the Company, designated by Manning (each Person so designated is referred to as
a “Manning Director”);

(b) remove any Manning Director if requested by Manning with or without cause;
and

(c) cause any vacancy on the Board created by the death, resignation, incapacity
or removal of a Manning Director to be filled by a replacement director
designated by Manning.

6.1.2 In the event that Manning wishes to designate an Employee to be a
director, the Shareholders and the Company shall use their best efforts to
obtain any consents or other approvals required prior to such individual(s)
becoming directors.

6.1.3 In the event that Manning becomes disabled or is otherwise unable or
declines to serve as a director, is unable to designate his allotted designees
to the Board, the

 

6



--------------------------------------------------------------------------------

Shareholders shall elect replacement directors in accordance with the
Certificate of Incorporation and By-Laws of the Company.

Notwithstanding any other provision of this Agreement, in the event of the death
of Manning (but only for so long as his heirs are shareholders of the Company),
the Shareholders shall vote their shares and shall otherwise use their best
efforts to:

(a) elect two directors designated by a majority in interest of the heirs or
assigns of Manning (the “Manning Heirs”) as a Manning Director;

(b) remove any Manning Director if requested by a majority in interest of the
Manning Heirs, with or without cause; and

(c) cause any vacancy on the Board caused by the death, resignation, incapacity
or removal of a Manning Director to be filled by a replacement director
designated by a majority in interest of the Manning Heirs.

(d) elect four directors who are the individuals who at such time are employees
of Manning & Napier Group, LLC (or its subsidiaries) and hold the largest direct
and indirect ownership interests in Manning & Napier Group, LLC (the
“Employee-Owner Directors”); provided, however, in the event the fourth largest
direct and indirect ownership interest in Manning & Napier Group, LLC is held by
more than one individual, then the individual holding the most senior executive
title shall be appointed as an Employee-Owner Director; provided, if such
individuals hold identical or equal titles, then the individual with the highest
total compensation shall be appointed as an Employee-Owner Director; provided
further, if such individuals hold identical or equal titles and earn identical
total compensation, then a majority of the remaining Board shall determine which
of such individual shall be elected as an Employee-Owner Director.

(e) remove any Employee-Owner Director (i) if such Director has committed
willful misconduct or gross negligence in a manner that materially impairs the
Company’s financial condition or prospects, (ii) if such Director has
continually refused or intentionally failed to perform his or her duties and
obligations in some material respect after reasonable written notice (and
reasonable time to cure) of any such refusal or failure to perform such duties
or obligations, (iii) if such Director has been convicted of a felony or crime
involving moral turpitude, (iv) if such Director has breached a material
obligation under this Agreement, (v) if such Employee-Owner Director is no
longer an employee of the Company; or (vi) if such Employee-Owner Director does
not hold one of the four largest direct and indirect ownership interests in
Manning & Napier Group, LLC.

(f) cause any vacancy created by the death, disability, retirement, resignation
or anything described in (e) above, of an Employee-Owner Director to be filled
by an individual then employed by Manning & Napier Group, LLC and holding one of
the four largest direct and indirect ownership interests in Manning & Napier
Group, LLC.

 

7



--------------------------------------------------------------------------------

6.1.4 The Shareholders shall cause the Certificate of Incorporation to provide
that:

(a) Except as provided for in this Agreement no changes in the capital structure
of the Company including, but not limited to, any increase or decrease in the
authorized capital stock, or any issuance (including of treasury shares),
redemption, purchase, retirement, conversion or exchange of shares of capital
stock or grant of options shall be made without the (a) for so long as Manning
is a Shareholder, a written consent signed by (i) Shareholders owning more than
50% of the Outstanding Shares (excluding the Outstanding Shares owned by Manning
as of the date hereof, whether such Shares are still owned by Manning) and
(ii) Manning and (b) if Manning is no longer a Shareholder, a written consent
signed (i) Shareholders owning more than 50% of the Outstanding Shares
(excluding the Outstanding Shares owned by Manning as of the date hereof) and
(ii) those Persons owning more than 50% of the Outstanding Shares owned by
Manning as of the date hereof.

(b) All decisions regarding the management of the business of the Company other
than those requiring the specific approval of the (x) Board as specified in
(i) Section 6.1.6, (ii) other Sections of this Agreement or (iii) the
Certificate of Incorporation, and/or (y) other committees established pursuant
to this Agreement, shall require the approval only of the Chief Executive
Officer (the “CEO”). The CEO’s functions will include the (i) review and
approval of annual (or other periodic) business, strategic and action plans,
budgets, resource allocations and acquisition proposals, and (ii) recommendation
to the Board of appointment of the officers for the Company.

(c) All decisions to require Shareholders to make additional capital
contributions must be approved by (a) for so long as Manning is a Shareholder,
(i) Shareholders owning more than 50% of the Outstanding Shares (excluding the
Outstanding Shares owned by Manning as of the date hereof, whether such Shares
are still owned by Manning) and (ii) Manning and (b) if Manning is no longer a
Shareholder, (i) Shareholders owning more than 50% of the Outstanding Shares
(excluding the Outstanding Shares owned by Manning as of the date hereof) and
(ii) those Persons owning more than 50% of the Outstanding Shares owned by
Manning as of the date hereof.

6.1.5 Board Powers. The Shareholders shall cause the Certificate of
Incorporation to provide that notwithstanding any other provisions of this
Agreement any decisions regarding the following matters shall be made by the
Board:

(a) any commitment of funds in excess of $10,000,000 on a cumulative
non-discounted basis for any fiscal year or portion thereof;

(b) distribution of any property (other than taxable income which is governed by
Section 6.3 of this Agreement and proceeds received pursuant to Article 20) to
the Shareholders;

 

8



--------------------------------------------------------------------------------

(c) adoption or change of the delegation of authority or fiscal procedures of
the Company other than as provided in this Agreement;

(d) adoption of a general regulatory strategy or any substantial change therein;

(e) Appointment of the officers of the Company.

(f) creation, incurrence or assumption of any indebtedness for borrowed money in
excess of $10,000,000;

(g) sale, transfer, assignment, conveyance, lease, or other disposal of, any
material portion of the assets of the Company (other then pursuant to Article
20), or any interest or estate in such material portion;

(h) approval of any independent public accountant for the Company;

(i) authorization of loans of money by the Company to any Shareholder in any
amount or any other loan in excess of $1,000,000;

(j) donation of money or property in excess of amounts approved by the CEO;

(k) entering into or renewal of any collective bargaining agreement or amendment
thereto;

(l) entering into any lease not necessary for the operations of the business;
and

(m) making any other decision or taking any other action specified in this
Agreement as one to be made or taken by the Board.

6.1.6 M&N Group Holdings, LLC Operating Agreement. Notwithstanding any other
provision of this Agreement to the contrary, the Company shall not act to amend
the amended and restated operating agreement of M&N Group Holdings, LLC without
a written consent signed by (a) for so long as Manning is a Shareholder,
(i) Shareholders owning more than 50% of the Outstanding Shares (excluding the
Outstanding Shares owned by Manning as of the date hereof, whether such Shares
are still owned by Manning) and (ii) Manning and (b) if Manning is no longer a
Shareholder, (i) Shareholders owning more than 50% of the Outstanding Shares
(excluding the Outstanding Shares owned by Manning as of the date hereof) and
(ii) those Persons owning more than 50% of the Outstanding Shares owned by
Manning as of the date hereof.

6.2. Officers. The Board shall appoint (i) a Chief Executive Officer, (ii) a
President and (iii) an Executive Vice President.

6.3. Distributions and Allocations. Company distributions to Shareholders in
respect of their Shares are intended to be made no less frequently than
quarterly. The aggregate amount

 

9



--------------------------------------------------------------------------------

to be distributed in any Quarter (the “Distributable Amount”) will be an amount
equal to the Company’s cash flow (excluding cash received pursuant to Article 20
which shall be used to redeem Shareholders and cash needed for purposes of
Article 7) for the three month period ending on the last Business Day of the
month preceding the last month of such Quarter as reduced by any amounts which
are necessary or appropriate for the Company to retain taking into account the
Company’s intended business purpose of being a holding company for its interest
in M&N Group Holdings, LLC. On or prior to the fifteenth Business Day of the
last month of each Quarter, the CEO will provide a recommendation of the
Distributable Amount to the Company. The Board shall cause the Company to
immediately adopt CEO’s recommendation of the Distributable Amount unless the
Board determines that such recommendation contains a clear error or would result
in a contravention of applicable law. On or prior to the last Business Day of
each Quarter, the Company shall distribute the Distributable Amount to its
Shareholders. The Company shall attempt (to the extent such action is not
burdensome on or inconvenient to the Company or any Shareholder, or adversely
affect any Election) to make interim distributions to the Shareholders in
proportion to their share ownership in an amount equal to the Shareholders’
estimated income tax liability resulting from their ownership of the Shares.

(b) Upon a sale of Shares by any Shareholder such Shareholder shall receive with
respect to such Shares a pro rata allocation of the Company’s taxable income or
loss for the year of sale based on the number of days such Shares have been held
over 365.

(c) Upon a sale or redemption of Shares by any Shareholder, the Company shall
prior to April 15 of the year following such sale distribute to such Shareholder
the Shareholder’s allocable pro rata amount of any distributions made by the
Company with respect to the period during which the Shareholder owned the Shares
(to the extent not previously distributed to such Shareholder).

6.4. Performance Incentive Committee.

6.4.1 There shall be established PIC which shall comprise five members for each
Shareholder (other than Manning). Manning, Cunningham and Auspitz shall be the
“permanent members” of the PIC; provided, however, that Manning may replace
Cunningham or Auspitz in his sole discretion; further provided, however, should
Manning not desire or be able to serve on the PIC, then the “permanent members”
shall select his replacement. Manning along with one of the two other permanent
members (or the two “permanent members,” if Manning is no longer a member of the
PIC) shall select the remaining two individuals who shall comprise the PIC for
each Shareholder (other than Manning). Each member of the PIC shall have one
vote and any action by the PIC shall require the affirmative vote of at least
three (3) of its members.

6.4.2 The purpose of the PIC shall be to determine if a Shareholder has met his
or her performance criteria for the calendar years 2012, 2013 and 2014 and
therefore the Shareholder is eligible to vest as to one-third (1/3) of the
Shareholder’s Unvested Performance Shares. In addition, should a Shareholder be
determined by the PIC not to have met his or her performance criteria in either
2012 or 2013 then the PIC shall have the discretion at the end of 2013 or 2014
(as applicable) to determine that such Shareholder should vest with respect to
some or all of such previously Unvested Performance Shares.

 

10



--------------------------------------------------------------------------------

6.4.3 The process of the PIC shall be as follows:

(a) Prior to each calendar year for which a Shareholder is subject to evaluation
by the PIC,

(i) Prior to November 30 the supervisor or area manager of the Shareholder shall
propose criteria related to the performance expectations of such Shareholder to
the PIC.

(ii) Prior to December 20 the PIC shall review the proposed criteria, modify the
criteria as it deems appropriate and approves the final criteria for such
Shareholder.

(iii) Prior to December 31 the final criteria shall be distributed to the
Shareholder and his or her supervisor.

(b) After the calendar year for which a Shareholder is subject to evaluation by
the PIC,

(i) Prior to January 15 the Shareholder’s supervisor shall submit to the PIC an
evaluation of the Shareholder’s performance (as it pertains to the final
criteria established by the PIC) and a recommendation as to whether the
Shareholder has met such criteria.

(ii) Prior to February 15 the PIC shall vote on the supervisors recommendation
with a majority of the PIC (3 votes) needed to approve or reject. If the PIC
rejects the supervisor’s recommendation then the PIC shall, by majority vote,
adopt its own recommendation. The supervisors recommendation and the votes of
the individual members of the PIC shall be available for review by the affected
Shareholder.

(iii) Prior to February 21 the Shareholder and his or her supervisor shall be
informed of the PIC’s decision. If the PIC does not notify the Shareholder
(taking into account (c) below) of its decision in a timely manner, then it will
be assumed that the PIC has approved the vesting of such Shareholder’s Unvested
Performance Shares that were subject to vesting for such calendar year.

(c) Notwithstanding any of the dates listed in (i) and (ii) above the PIC and
the supervisor shall be afforded delays of up to two weeks and more time for
circumstances beyond their control.

6.4.4 Notwithstanding any provision of this Agreement to the contrary, if the
PIC determines in its review of the 2014 performance of the Shareholders that
certain Shares shall remain Unvested Performance Shares, then such Shares are
subject to purchase by a designee of the Company pursuant to Article 8 below.
Before authorizing such purchase the PIC shall determine who (which may not be
the Company) shall be entitled to purchase such Shares; provided, however, no
member of that Shareholder’s PIC may be so designated.

 

11



--------------------------------------------------------------------------------

6.5. Interested Shareholders. The Company shall not obtain debt financing in
excess of $500,000 from any Shareholder or any Person related to or affiliated
with a Shareholder without the prior written consent of all Shareholders.

ARTICLE 7. COMPANY OPTION TO PURCHASE SHARES UNDER

CERTAIN CIRCUMSTANCES

7.1. Company Option. In the event that (i) voluntary proceedings by, or
involuntary proceedings against, any Employee are commenced under any provisions
of any federal or state law relating to bankruptcy or insolvency, (ii) the
Shares of any Employee are attached or garnished, (iii) any judgment is obtained
in any action or proceeding against an Employee and the sale of such Employee’s
Shares is contemplated under legal process as a result of such judgment,
(iv) any execution or other legal process is issued against any Employee or
against such Employee’s Shares, (v) any other form of legal proceedings or
process is commenced by which the Shares of an Employee may be Transferred, the
Company (or its designee) will have the right, exercisable upon written notice
given to such Employee (the “Involuntary Sale Shareholder”), to purchase all but
not less than all of the Involuntary Sale Shareholder’s Shares (the “Involuntary
Sale Shares”). The closing of the purchase and sale of the Involuntary Sale
Shares will occur in accordance with Article 14. At such closing, the
Involuntary Sale Shareholder shall execute and deliver such instruments as may
be reasonably necessary to effectuate such sale. The Company (or its designee;
provided, however, if the payment obligations under the agreement whereby the
Employee purchased such Shares have not been fully satisfied then the Company
can not assign its rights to a designee) will pay the purchase price set forth
in Section 7.2 to the Involuntary Sale Shareholder upon the payment terms set
forth in Section 7.3.

7.2. Purchase Price. The purchase price for the Involuntary Sale Shares which
are Unvested Shares will be the lesser of (i) the cost for such shares and
(ii) the fair market value of such shares, as determined in the sole discretion
of the Board. The purchase price for the Involuntary Sale Shares which are
Vested Shares will be the fair market value of such shares, as determined in the
sole discretion of the Board.

7.3. Terms of Payment. (a) The purchaser(s) will pay the purchase price for the
Involuntary Sale Shares which are Unvested Shares to the Involuntary Sale
Shareholder, at purchaser’s option (i) in cash at the Closing or (ii) over 12
payments, on each of the next 12 Payment Dates (as defined below), beginning on
the next Payment Date after the closing of the sale. In addition, if purchaser
elects to pay based on (ii) above, each such payment will include an amount of
interest equal to the Stated Rate (prorated for the time the unpaid purchase
amount remains unpaid) on the unpaid purchase price; and (b) the purchaser will
pay the purchase price for the Involuntary Sale Shares which are Vested Shares
by making 12 payments, on each of the next 12 Payment Dates, beginning on the
next Payment Date after the closing of the sale. For purposes of this Agreement
the term Payment Date shall mean the last Business Day of each April, July,
October and January. For purposes of this Agreement the term Stated Rate shall
mean the sum of (a) the Federal Reserve/Citibase prime rate quoted by Bloomberg
L.P. at 11 a.m. (New York City time) on the immediately preceding Payment Date
plus (b) two percent (2%).

 

12



--------------------------------------------------------------------------------

7.4. Closing. The closing with respect to any purchase and sale of Shares
pursuant to this Article 7 shall be held in accordance with Article 14.

ARTICLE 8. COMPANY OPTION TO PURCHASE UNVESTED SHARES

OWNED BY AN EMPLOYEE UPON CERTAIN EVENTS

8.1. Company Purchase Option. In compliance with Section 6.4.4, a designee of
the Company shall have the option to purchase all or a portion of the Unvested
Shares (the “DDR Shares”) owned by each Employee (each a “DDR Selling
Shareholder”) (a) on or after February 21, 2015 or (b) earlier, on the date the
DDR Selling Shareholder’s employment is terminated for any reason other than
death or Disability. The Company may exercise its option with respect to the DDR
Shares by written notice given to the DDR Selling Shareholder or to his Personal
Representative. The Company’s designee will pay the purchase price set forth in
Section 8.2 to the DDR Selling Shareholder or to his Personal Representative
upon the payment terms set forth in Section 8.3.

8.2. Purchase Price. The purchase price for the DDR Shares will be the lesser of
(i) the cost for such shares and (ii) the fair market value of such shares, as
determined in the sole discretion of the Board.

8.3. Terms of Payment. The purchaser(s) will pay the purchase price for the DDR
Shares to the DDR Selling Shareholder, at purchaser’s option (i) in cash at the
Closing or (ii) over 12 payments, on each of the next 12 Payment Dates,
beginning on the next Payment Date after the closing of the sale. In addition,
if purchaser elects to pay based on (ii) above, each such payment will include
an amount of interest equal to the Stated Rate (prorated for the time the unpaid
purchase amount remains unpaid) on the unpaid purchase price. Any sale
contemplated by this Section 8.3 shall be pursuant to a purchase agreement
reasonably satisfactory to the parties. If the purchase agreement provides for
payment over 12 payments, such agreement shall contain language pursuant to
which the purchaser shall pledge the Shares he or she purchases as security for
the purchaser’s payment obligations under the purchase agreement.

8.4. The Closing. The closing with respect to any purchase and sale of Shares
pursuant to this Article 8 shall be in accordance with Article 14.

ARTICLE 9. CERTAIN DEFINITIONS

9.1. Vested and Unvested Shares. The term “Vested Shares” means Shares owned by
the Employees which are vested pursuant to Sections 9.1.1, 9.1.2, 9.1.3 and
9.1.4. The term “Unvested Shares” means Shares owned by the Employees which are
not Vested Shares.

9.1.1 A percentage of the Shares of each Employee shall be Vested Shares upon
execution of this Agreement. The percentage that shall vest shall equal the
percentage that equals fifteen (15) multiplied by a fraction the numerator of
which is one hundred (100) and the denominator of which is one hundred less the
sum of Manning & Napier Associates, LLC’s, Manning’s and Richard Goldberg’s
initial percentage interest in M&N Group Holdings, LLC. For example, if
Manning & Napier Associates, LLC’s, Manning’s and Richard Goldberg’s combined
initial percentage interest in M&N Group Holdings, LLC is 10%, then the
percentage

 

13



--------------------------------------------------------------------------------

of each Employee’s Shares that shall vest upon the execution of this Agreement
shall be 15 x 100/90 = 16.6666666666%.

9.1.2 A percentage of each Employee’s Unvested Shares (the “Unvested Time
Shares”) shall vest on each of December 31, 2012, December 31, 2013 and
December 31, 2014 provided such Employee is employed on such date by Manning &
Napier Group, LLC (or any of its subsidiaries). The percentage that shall vest
shall equal the percentage that equals five (5) multiplied by a fraction the
numerator of which is one hundred (100) and the denominator of which is one
hundred less the sum of Manning & Napier Associates, LLC’s, Manning’s and
Richard Goldberg’s initial percentage interest in M&N Group Holdings, LLC. For
example, if Manning & Napier Associates, LLC’s, Manning’s and Richard Goldberg’s
combined initial percentage interest in M&N Group Holdings, LLC is 10% then the
percentage of each Employee’s Shares that shall vest upon December 31,
2012, December 31, 2013 and December 31, 2014 shall be 5 x 100/90 =
5.55555555555%.

9.1.3 Any Unvested Shares not vested under Section 9.1.1 or subject to vesting
under 9.1.2 (the “Unvested Performance Shares”) shall vest or remain Unvested
Shares pursuant to Section 6.4 above.

9.1.4 Notwithstanding any other provision of this Agreement to the contrary, in
the event of the death of any Shareholder all Shares owned by such Shareholder
shall immediately become Vested Shares.

9.2. Disability or Disabled. The terms “Disability” and “Disabled” mean such
physical or mental disability or incapacity of an individual as, in the sole
opinion of the Board, prevents such individual from discharging his normal
service obligations to the Company for an aggregate period of 90 Business Days
during any 365-day period. The date of Disability will be the date on which the
Board makes the determination set forth in the preceding sentence.

9.3. Personal Representative. The term “Personal Representative” means the
executor or administrator of the estate of a deceased Shareholder, the guardian
or other legal representative of a Disabled Shareholder and any other personal
or legal representative (by operation of law or otherwise), as the case may be,
of a Shareholder. The Personal Representative of any Shareholder will give the
Company prompt notice of his appointment, stating the address at which notices
under this Agreement may be given to him.

ARTICLE 10. COMPANY’S OBLIGATIONS TO PAY FOR SHARES

10.1. Insufficient Surplus. If at the time the Company is required to make any
payment for any Shares to be purchased by it under this Agreement and the
Company’s surplus is legally insufficient for that purpose, the entire available
surplus of the Company shall be applied to the payment, and the Company and the
Shareholders shall promptly take all action which may be permitted by law to
increase the capital of the Company or revalue its assets so as to increase its
surplus to the extent necessary to permit the payment to be made in full;
provided, however, no Shareholder shall be required to make any capital
contribution due to the provisions of this Section 10.1 (unless otherwise
required by the Board).

 

14



--------------------------------------------------------------------------------

10.2. Default in Certain Payments by Company. If the Company defaults in making
any payment with respect to its purchase of Shares of any Shareholder, whether
at any closing specified herein or under any promissory note issued hereunder,
and such default is not in dispute and continues for 90 Business Days after
notice thereof, the Shareholders shall cause the Company to be dissolved and
liquidated, and distribution of the assets promptly made.

ARTICLE 11. VOTING AND OTHER ARRANGEMENTS

11.1. General. In consideration of the mutual agreements contained in this
Agreement each Shareholder hereby irrevocably makes, constitutes and appoints
each other Shareholder as his true and lawful agent, attorney-in-fact and proxy
with respect to his Shares for a period coterminous with this Agreement to cause
the Shares registered in such Shareholder’s name and any Shares with respect to
which he has the power to vote to be voted in accordance with this Agreement at
any and all meetings of the Shareholders or in any written consent in lieu
thereof.

11.2. Limited Authority. The authority granted to the Shareholders pursuant to
this Article 11 is limited. No Shareholder shall have the authority to vote the
Shares of another Shareholder (i) with respect to any matter other than those
matters contained in this Agreement and (ii) other than in the manner provided
herein.

11.3. Conditional Authority. The authority granted to the Shareholders in this
Article 11 is conditioned upon the failure of a Shareholder to vote his Shares
in accordance with this Agreement. The proxy and the authority hereby conferred
shall be irrevocable and shall be considered to be coupled with an interest.

11.4. Votes in Contravention of the Agreement. Any vote cast in contravention of
the terms and provisions of this Agreement by any of the parties hereto shall be
of no force or effect.

11.5. General. Each of the Shareholders hereby irrevocably constitutes and
appoints each other Shareholder (including any successor to such Shareholder),
as the case may be, the true and lawful attorney of such Shareholder, from time
to time, to execute, acknowledge, swear to and file any of the following:

11.5.1 Any certificate, schedule or other instrument which may be required to be
filed by the Company under the laws of the United States, any state or political
subdivision thereof, or of any foreign nation or political subdivisions thereof,
including, without limitation, any filing required to be made by the Company
under the securities or antitrust laws of any such jurisdiction; and each
Shareholder agrees to provide each other Shareholder with such information as
may be necessary to enable any such filing to be made;

11.5.2 Any instrument, certificate or other document necessary and appropriate
for carrying out the obligations of each such Shareholder set forth in Articles
7, and 8 (including without limitation the sale by any Shareholder of his or her
interest in the Company pursuant to Articles 7 and 8); and

11.5.3 All documents which may be required to effectuate the dissolution,
liquidation and termination of the Company.

 

15



--------------------------------------------------------------------------------

It is expressly acknowledged by each Shareholder that the foregoing power of
attorney is coupled with an interest and is irrevocable.

11.6. Power of Attorney for Permitted Transfers; Stock Powers. A certificate
representing such Shareholder’s Shares in the Company has been issued to each
such Shareholder upon his purchase of such Shares and such Certificate
simultaneously with the execution of this Agreement shall be delivered by each
such Shareholder to the Company along with a stock power signed by that
Shareholder in blank.

Upon an event which would allow the Company to require a Shareholder to sell
either all or a portion of his or her interest in the Company pursuant to,
without limitation, Articles 7 and 8 of this Agreement, each of the Shareholders
hereby irrevocably authorizes each of the other Shareholders, as his or her
lawful attorney-in-fact, to complete his or her executed stock power(s) (whether
held by the Company and/or the pledgee) and deliver his or her Shares
certificate accompanied by the completed stock power(s) to a Permitted
Transferee at the time of the closing of a Permitted Transfer under this
Agreement.

It is expressly acknowledged by each Shareholder that the foregoing power of
attorney is coupled with an interest and is irrevocable.

ARTICLE 12. TERMINATION

12.1. Agreement. This Agreement shall terminate upon the occurrence of any of
the following events: (i) bankruptcy, receivership, liquidation and/or
dissolution of the Company, (ii) the acquisition of all of the Shares by a
single Person, (iii) the completion of any sale of Shares, merger, consolidation
or corporate reorganization in which each of the Shareholders agrees to the sale
or exchange of his Shares in a manner so that a third party becomes the owner of
more than 50 percent of the Shares, or (iv) December 31, 2050; provided,
however, the provisions of Article 4, 13, 15 and 20.3 shall survive the
termination of this Agreement.

12.2. Rights of Shareholder. This Agreement shall terminate with respect to any
Shareholder, and he shall have no further rights or obligations hereunder,
except those contained in Articles 4, 13 and 15 which expressly survive the
sale, immediately upon his disposition of all of his Shares, provided that such
disposition was completed in compliance with this Agreement.

ARTICLE 13. COVENANT NOT TO COMPETE

13.1. Noncompete During Employment and Upon Termination for Cause or Voluntary
Termination. In the event that a Shareholder Voluntarily Terminates (as defined
below) his employment with the Company (or its directly or indirectly held
Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)) or such Shareholder’s employment is terminated by the Company (or
its directly or indirectly held Affiliates which shall include Manning & Napier
Group, LLC (and its subsidiaries)) for “Cause” (a “Termination Event”) then such
Shareholder agrees with each other Shareholder and with the Company that after
ceasing to be an employee of the Company (or its directly or indirectly held
Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)), he will not, directly or indirectly, (i) for a period of two
years engage in or become interested in, as owner, shareholder, partner, lender,

 

16



--------------------------------------------------------------------------------

investor, director, officer, employee, consultant, agent, representative or
otherwise, any Person engaged in any business competitive with that of the
Company (or its directly or indirectly held Affiliates which shall include
Manning & Napier Group, LLC (and its subsidiaries)) or its Affiliates; provided,
however, that for purposes of this subsection (i) if such Shareholder is an
Opter (as defined below) as of an Opt-Out Date (as defined below) then the
provisions contained in this subsection (i) shall not apply. For purposes of
this Agreement the term “Opter” shall mean (1) with respect to individuals who
become Employees after December 31, 2001, any Employee whose average annualized
Compensation (as defined below), while an Employee, is less than $300,000 (such
amount shall be adjusted annually, beginning in 2003, by multiplying such amount
(as previously adjusted) by the Gross Domestic Product Implicit Price Deflator
(for such year) as published by the Bureau of Economic Analysis) tested over the
24 month period immediately preceding the Opt-Out Date (or shorter period if the
individual was not an Employee for at least 24 months); provided, however, any
Employee who receives (has received or is to receive) more than $1,000,000, in
the aggregate, (including the fair market value of any property received in the
transaction) in exchange for his or her ownership interest in the Company shall
no longer qualify as an Opter (regardless of his or her Compensation) and
(2) with respect to individuals who became Employees before January 1, 2002, any
Employee whose average annualized Compensation (as defined below), while an
Employee, is less than $300,000 (such amount shall be adjusted annually,
beginning in 2003, by multiplying such amount (as previously adjusted) by the
Gross Domestic Product Implicit Price Deflator (for such year) as published by
the Bureau of Economic Analysis) tested over the 24 month period immediately
preceding the Opt-Out Date; provided, however, any Employee who receives (has
received or is to receive) more than $1,000,000, in the aggregate, (including
the fair market value of any property received in the transaction) in exchange
for his or her ownership interest in the Company shall no longer qualify as an
Opter (regardless of his or her Compensation). For purposes of this Agreement
the term “Compensation” shall mean the sum of (a) the Employee’s wages from the
Company or Manning & Napier Group, LLC (or its subsidiaries) (including any
bonus or incentive payments of any kind, all as reflected on the Employee’s W-2
form or otherwise), (b) the Employee’s taxable income realized as a result of
being a Shareholder (or Member) of the Company or Manning & Napier Group, LLC
(or its subsidiaries) (as reflected on the form K-1 or 1099 received by the
Employee with respect to each of the Company or Manning & Napier Group, LLC (or
its subsidiaries)). The following illustrates the concept of an Opter: (x) with
respect to an Employee who has been an Employee for greater than 24 months, if
such Employee’s employment with the Company or Manning & Napier Group, LLC (or
its subsidiaries) ceases and during the 24 month period immediately preceding
such Employee’s termination of employment such Employee’s average annual
Compensation (during such 24 month period) is less than $300,000, the Employee
at that time qualifies as an Opter (thus, for example, if an Employee, who has
been an Employee for at least 24 months, resigns as of July 15, 2005, then the
Employee’s aggregate Compensation between July 15, 2003 and July 14, 2005 is
taken into account in determining whether the Employee qualifies as an Opter),
and (y) with respect to an Employee who has not been an Employee for 24 months
the Employee’s Compensation will be annualized based on the period that the
individual was an Employee in order to determine whether the Employee’s average
annual Compensation exceeds $300,000. Thus if the Employee’s Compensation, while
an Employee for three months, is $75,000 or less for such three month period the
Employee will at that time qualify as an Opter. If after six months as an
Employee, the Employee’s Compensation exceeds $150,000 during such six month

 

17



--------------------------------------------------------------------------------

period, the Employee will no longer qualify as an Opter. For purposes of this
Agreement the term “Opt-Out Date” shall mean the last date of employment of any
Employee, (ii) for a period of three years (four years if the Termination Event
occurs after five years of such person becoming a Shareholder and five years if
the Termination Event occurs after ten years of such person becoming a
Shareholder) solicit, on behalf of himself or any Person, any Person that is as
of the Termination Event, or has been within one year prior to the Termination
Event, a client of the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries)) or its
Affiliates to become an investment advisory, brokerage or similar client of the
Shareholder or any other Person; (iii) for a period of five years solicit any
Person who is as of the Termination Event, or has been within one year prior to
the Termination Event, an employee of the Company (or its directly or indirectly
held Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)) or its Affiliates to become an employee of or consultant to the
Shareholder or any other Person; or (iv) for a period of two years (three years
if the Termination Event is after five years of such person becoming a
Shareholder and five years if the Termination Event is after ten years of such
person becoming a Shareholder), solicit any Person who is a “Prospect” of the
Company (or its directly or indirectly held Affiliates which shall include
Manning & Napier Group, LLC (and its subsidiaries)) or its Affiliates, to become
an investment advisory, brokerage or similar client of the Shareholder or any
other Person. For purposes of this Article 13, the term “Prospect” shall mean
any Person (i) who is on the monthly marketing group meeting list of prospects
issued during the twelve months prior to the Termination Event, (ii) who is on
the monthly, quarterly or semiannual list of prospects submitted to the products
group manager (or person fulfilling such function) issued in the twelve months
prior to the Termination Event, (iii) who is on the semiannual forecast list of
prospects that each sales representative or client consultant submits to the
national sales manager (or person fulfilling such function) issued in the twelve
months prior to the Termination Event or (iv) who has met with sales or
marketing personnel (i.e., sales representatives, product management or sales
support personnel) more than two times in the six months prior to the
Termination Event regarding the services provided by the Company (or its
directly or indirectly held Affiliates which shall include Manning & Napier
Group, LLC (and its subsidiaries)) and its related entities. The provisions of
this Section 13.1 shall also be applicable to any Shareholder while such Person
is a Shareholder and Employee of the Company (or its directly or indirectly held
Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)) without regard to the 2 year, 3 year and 5 year time periods
referred to herein.

For purposes of this Article 13, “Voluntarily Terminate” shall mean any employee
who resigns from the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries));
provided, however, an employee shall not be deemed to “Voluntarily Terminate”
his employment with the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries)) if
(x) such employee terminates his employment with the Company (or its directly or
indirectly held Affiliates which shall include Manning & Napier Group, LLC (and
its subsidiaries)) within 4 months after the end of a calendar year in which
such employee’s total compensation decreases by more than 20 percent from his
compensation for the prior calendar year and if such reduction is solely as a
result of sales management decisions by the Company (or its directly or
indirectly held Affiliates which shall include Manning & Napier Group, LLC (and
its subsidiaries)) taken without such employee’s consent and not of general
application to all

 

18



--------------------------------------------------------------------------------

employees of a particular department or category (for example, reassignment of
an employee’s client to another sales representative and that are not a
consequence of a client’s written or oral request or (y) such employee is
terminated as a result of a Disability and after such employee no longer suffers
such Disability offers his services to the Company (or its directly or
indirectly held Affiliates which shall include Manning & Napier Group, LLC (and
its subsidiaries)) and the Company (or its directly or indirectly held
Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)) refuses to employ such employee at a job of similar title and
salary ((x) and (y) above referred to as “Involuntary Termination”).

13.1.1 Cause. Cause shall mean conduct by the Employee which involves fraud,
moral turpitude, willful misconduct, bad faith or commission of a crime that is
classified as a felony under New York law and in the reasonable opinion of the
Board is injurious to the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries)).

13.1.2 Permitted Activities. A Shareholder shall not be deemed to have breached
Section 13.1 solely by reason of purchasing stock in a corporation whose shares
are listed on the New York Stock Exchange, the American Stock Exchange or quoted
on the National Association of Securities Dealers Automated Quotation System,
provided that the Shareholder’s beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of any class of equity
securities in any such corporation is less than 5% of the aggregate number of
outstanding shares of such class.

13.2. Noncompete Upon Other Termination of Employment. In the event that a
Shareholder’s employment is terminated by the Company (or its directly or
indirectly held Affiliates which shall include Manning & Napier Group, LLC (and
its subsidiaries)) for any reason (including an Involuntary Termination) other
than a reason described in Section 13.1 (a “Termination”) then such Shareholder
agrees with each other Shareholder and with the Company that, after ceasing to
be an employee of the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries)), he will
not, directly or indirectly, (i) for a period of three years (two years in the
case of an Involuntary Termination prior to the fifth anniversary of such person
becoming a Shareholder, four years if the Termination occurs after the fifth
anniversary of such person becoming a shareholder and five years if the
Termination is after the tenth anniversary of such person becoming a
Shareholder) solicit, on behalf of himself or any Person, any Person that is as
of the Termination, or has been within one year prior to the Termination, a
client of the Company (or its directly or indirectly held Affiliates which shall
include Manning & Napier Group, LLC (and its subsidiaries)) or its Affiliates to
become an investment advisory, brokerage or similar client of the Shareholder or
any other Person; (ii) for a period of five years solicit any Person who is as
of the Termination, or has been within one year prior to the Termination, an
employee of the Company (or its directly or indirectly held Affiliates which
shall include Manning & Napier Group, LLC (and its subsidiaries)) or its
Affiliates to become an employee of or consultant to the Shareholder or any
other Person; or (iii) for a period of two years (three years if the Termination
occurs after the fifth anniversary of such person becoming a Shareholder and
five years if the Termination occurs after the tenth anniversary of such person
becoming a Shareholder) solicit any Person who is a Prospect of the Company (or
its directly or indirectly held Affiliates which shall include

 

19



--------------------------------------------------------------------------------

Manning & Napier Group, LLC (and its subsidiaries)) or its Affiliates to become
an investment advisory, brokerage or similar client of the Shareholder or any
other Person; provided, however, that the two year period (and only the two year
period) referred to in this subclause (iii) shall not apply in the case of an
Involuntary Termination prior to the fifth anniversary of such person becoming a
Shareholder. In addition, if (A) such Shareholder’s employment is terminated
after (i) one year after such Shareholder’s note issued to the person or entity
from which he or she acquired his or her Shares is paid in full and provided
that (ii) ten million dollars (after any capital contributions required pursuant
to this Agreement) has been distributed to the Shareholders after the note
issued to the person or entity from which he or she acquired his or her Shares
is paid in full, then such employee shall not for a period of six (6) months,
directly or indirectly engage in or become interested in, as owner, shareholder,
partner, lender, investor, director, officer, employee, consultant, agent,
representative or otherwise, any Person engaged in any business competitive with
the Company (or its directly or indirectly held Affiliates which shall include
Manning & Napier Group, LLC (and its subsidiaries)) or its Affiliates, (B) such
Shareholder’s employment is terminated after (i) two years after such
Shareholder’s note issued to the person or entity from which he or she acquired
his or her Shares is paid in full and provided that (ii) twenty million dollars
(after any capital contributions required pursuant to this Agreement) has been
distributed to the Shareholders after the note issued to the person or entity
from which he or she acquired his or her Shares is paid in full, then such
employee shall not for a period of one (1) year, directly or indirectly engage
in or become interested in, as owner, shareholder, partner, lender, investor,
director, officer, employee, consultant, agent, representative or otherwise, any
Person engaged in any business competitive with the Company (or its directly or
indirectly held Affiliates which shall include Manning & Napier Group, LLC (and
its subsidiaries)) or its Affiliates, (C) such Shareholder’s employment is
terminated after (i) three years after such Shareholder’s note issued to the
person or entity from which he or she acquired his or her Shares is paid in full
and provided that (ii) thirty million dollars (after any capital contributions
required pursuant to this Agreement) has been distributed to the Shareholders
after the note issued to the person or entity from which he or she acquired his
or her Shares is paid in full, then such employee shall not for a period of
eighteen (18) months, directly or indirectly engage in or become interested in,
as owner, shareholder, partner, lender, investor, director, officer, employee,
consultant, agent, representative or otherwise, any Person engaged in any
business competitive with the Company (or its directly or indirectly held
Affiliates which shall include Manning & Napier Group, LLC (and its
subsidiaries)) or its Affiliates, or (D) such Shareholder’s employment is
terminated after (i) four years after such Shareholder’s note issued to the
person or entity from which he or she acquired his or her Shares is paid in full
and provided that (ii) forty million dollars (after any capital contributions
required pursuant to this Agreement) has been distributed to the Shareholders
after the note issued to the person or entity from which he or she acquired his
or her Shares is paid in full, then such employee shall not for a period of two
(2) years, directly or indirectly engage in or become interested in, as owner,
shareholder, partner, lender, investor, director, officer, employee, consultant,
agent, representative or otherwise, any Person engaged in any business
competitive with the Company (or its directly or indirectly held Affiliates
which shall include Manning & Napier Group, LLC (and its subsidiaries)) or its
Affiliates; provided, however, that for purposes of (A), (B), (C) and (D) above,
if such Shareholder is an Opter as of an Opt-Out Date the provisions contained
in those provisions shall not apply.

 

20



--------------------------------------------------------------------------------

13.2.1 Permitted Activities. A Shareholder shall not be deemed to have breached
Section 13.2 solely by reason of purchasing stock in a corporation whose shares
are listed on the New York Stock Exchange, the American Stock Exchange or quoted
on the National Association of Securities Dealers Automated Quotation System,
provided that the Shareholder’s beneficial ownership (as defined in Rule 13d 3
under the Securities Exchange Act of 1934, as amended) of any class of equity
securities in any such corporation is less than 5% of the aggregate number of
outstanding shares of such class.

13.3. Miscellaneous. While the limitations and restrictions imposed by this
Section 13 by the parties upon each other are considered by the parties to be
reasonable in all the circumstances, it is recognized that restrictions of the
nature in question may fail to be enforceable for technical reasons unforeseen,
and, accordingly, if any of such restrictions shall be adjudged to be void, but
would be valid if part of the wording thereof were deleted or the period, if any
thereof, reduced or the range of activities or area dealt with thereby reduced
in scope, said restriction shall apply with such modifications as may be
necessary to make it valid and effective, provided, however, that this Agreement
is not thereby rendered fundamentally different in its content or effect.

ARTICLE 14. GENERAL CLOSING TERMS AND CONDITIONS

14.1. Closing. Unless otherwise specified, the closing of any purchase and sale
pursuant to this Agreement will be held at the principal offices of the Company
at 11:00 A.M. New York City time on the date specified in the notice of election
to purchase or sell such Shares which date shall not be less than 10 Business
Days or more than 60 Business Days after the date of delivery of such notice.

14.2. Deliveries at Closing. Unless otherwise specified, at the closing of any
purchase and sale hereunder, the Transferring party will deliver to the
acquiring party stock certificates representing the Shares Transferred free and
clear of all Encumbrances, accompanied by duly executed stock powers and any
other documents necessary or reasonably requested by the acquiring party to duly
Transfer the Shares. If the seller is the Personal Representative of a
Shareholder, such seller shall also deliver to the purchaser due evidence of his
fiduciary authority. The acquiring party will deliver and pay the purchase price
as provided in the purchase agreement pursuant to which such shares have been
purchased. Except for attorney’s fees where each party will pay his own attorney
and otherwise as provided herein, the acquiring party will pay all expenses and
charges of the Transfer of such Shares.

14.3. Agreement to Take All Necessary Steps. Whenever Shareholders, pursuant to
this Agreement, purchase Shares, each Transferring Shareholder and the Personal
Representatives of any Shareholder shall do all things and execute and deliver
all papers as may be reasonably necessary to consummate such purchase or as may
be reasonably requested by the acquiring party and will reasonably cooperate
during the period prior to the closing so that the Company’s business continues
to function in substantially the same manner as it has been functioning prior to
the closing.

14.4. Endorsement of Pledge Agreement. To the extent the purchase price for any
Shares is paid in whole or in part by the assumption of a note the purchaser
shall execute an

 

21



--------------------------------------------------------------------------------

endorsement to any existing pledge agreement issued to the seller of such Shares
agreeing to be bound by the terms of such agreement.

ARTICLE 15. OTHER PROVISIONS

15.1. Repurchase of Shares Agreement. If the Shares of any Shareholder are
purchased by any Person (other than Manning or the Company) such Person shall be
deemed an Employee and a Shareholder for purposes of this Agreement.

15.2. Confidentiality. Each Shareholder shall keep confidential and not disclose
to any other Person or use any confidential information (as defined in
Section 15.2.1) while a Shareholder and thereafter. This Section 15.2 shall not
be violated by disclosure pursuant to court order or as otherwise required by
law, on condition that notice of the requirement for such disclosure is given to
the Company prior to making any disclosure and the Shareholder cooperates as the
Company may reasonably request in resisting such disclosure. In addition this
Section 15.2 shall not be violated by disclosure of certain financial
information as required in connection with and as a result of any sale of Shares
contemplated by this Agreement.

15.2.1 Confidential Information. For purposes of this Agreement, “confidential
information” means any information concerning or related to the Company or its
Affiliates and the business conducted by them, except for such information which
is a matter of public record. By way of example and not limitation,
“confidential information” includes all trade secrets, customer lists, financial
data, product information, forms of organization, procedures, computer software,
investment strategies, screens and pricing disciplines, business or investment
methodologies, source codes, prices or plans and includes the terms of the
Related Shareholders Agreements, this Agreement and any other agreements related
to the Company.

15.3. Return of Documents. All records, papers and other documents received or
made by the Shareholder which concern or relate to the Company or its Affiliates
or the business conducted by them are the property of the Company. At any time
upon request, and in any event not later than the date on which the Shareholder
is no longer an employee of the Company, the Shareholder will promptly deliver
all copies of such records, papers and other documents to the Company.

ARTICLE 16. RELATED ARRANGEMENTS

The Shareholders are shareholders or members of the entities listed on Schedule
B and are parties to the Related Shareholders Agreements. Reference is hereby
made to the provisions of the Related Shareholders Agreements requiring a sale
of shares or interests of the entities upon a sale of Shares by Manning or any
Employee pursuant to the terms of this Agreement.

ARTICLE 17. AGREEMENT BY THE COMPANY

The Company hereby agrees that (1) insofar as is proper or required, it consents
to the provisions of this Agreement; (2) it will not transfer or reissue any of
its shares in violation of this Agreement or without requiring proof of
compliance with this Agreement; and (3) all share

 

22



--------------------------------------------------------------------------------

certificates issued by the Company while this Agreement remains in force shall
contain the share legend set forth in Section 4.4.

ARTICLE 18. NOTICES

All notices, consents and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given when (a) delivered by hand,
(b) when sent by telecopier (with receipt confirmed), provided that a copy is
promptly thereafter mailed by first class prepaid registered or certified mail,
return receipt requested, (c) when received by the addressee, if sent by Express
Mail, Federal Express or other express delivery service (receipt requested), or
by such other means as the parties may agree from time to time or (d) five
(5) Business Days after being mailed, by first class postage prepaid registered
or certified mail, return receipt requested; in each case to the appropriate
addresses, and telecopier numbers set forth on the signature pages attached to
this agreement (or to such other addresses and telecopier numbers as a party may
designate as to itself by notice to the other parties).

ARTICLE 19. ARBITRATION

(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration to be held in the City of New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., and
the parties to this Agreement consent to the jurisdiction of the New York courts
for this purpose. Any process or other papers under this provision may be served
outside New York State in the same manner provided with respect to notices under
this Agreement, provided a reasonable time for appearance or response is
allowed. Each party to the arbitration shall appoint one arbitrator and the two
arbitrators so appointed shall appoint a third arbitrator.

(b) The parties shall be afforded reasonable prehearing disclosure of relevant
information.

(c) Each party to the arbitration shall have one day to present its case to the
arbitrators and the arbitrators shall be instructed to make their award no later
than 30 days after the date of the closing of the hearing.

(d) The arbitrators may provide that the costs, expenses and attorneys’ fees
incurred by the prevailing party in connection with the proceeding will be paid,
in part or full, by the other party to the arbitration.

(e) The parties will be entitled to injunctive relief to restrain any breach or
threatened breach of this Agreement pending the resolution of a dispute pursuant
to this Article 19, and no bond or other security will be required in connection
with such injunctive relief.

 

23



--------------------------------------------------------------------------------

ARTICLE 20. COMPANY REDEMPTIONS

20.1. Redemptions In General. The Company’s primary asset shall be its ownership
interest in M & N Group Holdings, LLC, whose primary asset shall be its
ownership in the units of Manning and Napier Group, LLC. Each year beginning
with the calendar year 2013 the Shareholders (other than Manning) shall be
entitled to have redeemed by the Company a portion of their Vested Shares. The
mechanism for effectuating such redemption shall be that the Shareholders (other
than Manning) shall have an annual subscription period in the first Quarter of
each such calendar year, whereby each Shareholder (other than Manning) shall
inform the Company of how many Vested Shares such Shareholder would like to have
redeemed and if the total Vested Shares that the Shareholders (other than
Manning) wish to have redeemed is in excess of what is allowed under the General
Limit (as defined below), then each such Shareholder who wishes to be redeemed
shall have his or her Vested Shares redeemed by the Company based on his or her
pro rata percentage (based on Vested Shares) of the General Limit. The procedure
of such annual subscription period shall be determined by the CEO. After the
Company has determined the amount, if any, of Shares that are to be redeemed the
Company shall direct M&N Group Holdings, LLC to cause there to be a Interim
Capital Transaction (as such term is defined in the M&N Group Holdings, LLC
operating agreement) in an amount sufficient to redeem a number of units of M&N
Group Holdings, LLC that will allow the Company to redeem the Vested Shares that
have been requested to be redeemed and that are within the General Limit. For
purposes of this Agreement the “General Limit” shall be equal to one and
one-half percent (1.5%) of the outstanding number of shares of Manning & Napier,
Inc. assuming all of the holders of Manning and Napier Group, LLC units convert
into shares of Manning & Napier, Inc. as of the time of the initial public
offering of Manning & Napier, Inc.; provided, however, that the Board may
increase the General Limit to allow for additional redemptions at its sole and
absolute discretion; further provided, however, that if any Shareholder (other
than Manning) shall die, his estate or heirs shall be entitled to request the
Company to redeem all of such Shareholder’s Vested Shares (without reduction to
the General Limit). For illustrative purposes only, if there is 100,000,000
units of Manning & Napier Group, LLC outstanding at the time of the initial
public offering of Manning & Napier, Inc., then the General Limit shall be based
on a sale 1,500,000 units of Manning & Napier Group, LLC. Therefore, if all of
the Shareholders’ (other than Manning) indirect ownership in the Manning &
Napier Group, LLC’s units is 30,000,000 units, then 5% of each Shareholder’s
(other than Manning) Vested Shares may be redeemed annually. If any Shareholder
(other than Manning) does not wish to have 5% of his or her Vested Shares
redeemed in any year then the other Shareholders (other than Manning) shall be
allowed to have redeemed additional Vested Shares pro rata.

Notwithstanding the previous paragraph, to the extent Shareholders (other than
Manning) have availed themselves of a similar provision of a Related
Shareholders Agreement, the General Limit shall be reduced by an amount equal to
what was sold pursuant to those Related Shareholders Agreements.

The purchase price that the Company shall pay a Shareholder for his or her
Vested Shares that are subject to redemption shall be equal to the amount the
Company receives (less any ordinary and necessary expenses incurred by the
Company to effectuate such

 

24



--------------------------------------------------------------------------------

redemption) from M&N Group Holdings, LLC as a result of the Interim Capital
Transaction with respect to the Shares of such Shareholder that is the subject
of the redemption.

20.2. Additional Sale Rights.

20.2.1 Manning, subject to the limitations contained in any other agreement,
shall have the right, at any time, to cause the Company to direct M&N Group
Holdings, LLC to cause there to be a Interim Capital Transaction in an amount
sufficient to redeem a number of units of M&N Group Holdings, LLC that will
allow the Company to redeem the Shares that Manning has requested to be
redeemed.

20.2.2 In addition to the General Limit provided in Section 20.1 above, to the
extent Manning shall sell any of his direct or indirect ownership interest in
Manning and Napier Group, LLC the Shareholders shall have the right to have a
similar percentage of their Shares redeemed by the Company by increasing the
General Limit, for such year, contained in Section 20.1.

20.3. Additional Provisions Related To Redemptions and Certain Other Matters.

20.3.1 The Company shall not hypothecate, mortgage, pledge or otherwise transfer
its rights and obligations with respect to payments due under an Interim Capital
Transaction until the Company’s liquidation.

20.3.2 The Company shall (i) except as otherwise required by the Code, use the
cash method of accounting for federal income tax purposes and (ii) elect out of
the installment sale treatment under Code Section 453(d) and Treasury Regulation
Section 15A.453-1(c)(1) with respect to any redemption of units in M&N Group
Holdings, LLC it owns.

20.3.3 Upon the redemption of a share of the Company stock (for avoidance of any
doubt, excluding a purchase under Article 7 or 8 of this Agreement), as
consideration for the stock redeemed, the Company shall pay to the redeeming
shareholder at the end of each calendar quarter, beginning with the calendar
quarter in which the redemption is effective, an amount equal to the sum of all
payments received from M&N Group Holdings, LLC (including, without limitations,
payments received by the Company under the TRA Agreement) during such calendar
quarter, attributable to the related Interim Capital Transaction

20.3.4 The Company’s obligation to make the consideration described in
Section 20.3.3 with respect to a redemption shall not be evidenced by a note or
another instrument transferable by the redeeming shareholder.

20.3.5 The Company’s obligation to pay the consideration described in
Section 20.3.3 shall not be secured by the Company’s right to payments from M&N
Group Holdings, LLC, with respect to the related Interim Capital Transaction.

20.3.6 The shareholders agree, by requesting a redemption of shares of the
Company stock, that they shall elect out of the installment sale treatment under
Code Section

 

25



--------------------------------------------------------------------------------

453(d) and Treasury Regulation Section 15A.453-1(c)(1) with respect to, if
applicable, the redemption.

ARTICLE 21. DEATH OF MANNING

Upon the death of Manning, the Company, in consultation with Manning’s estate
shall determine whether it is tax efficient to liquidate the Company and to
distribute the remaining assets of the Company, pro rata, to the Shareholders.
In the event it is determined that a liquidation of the Company is in the best
interest of the Manning Estate then (i) the operating agreement of M&N Group
Holdings, LLC shall be amended to contain provisions that are substantially
similar to the provisions of this Agreement to effectuate the intent of this
Agreement, (ii) the Company shall be liquidated and (iii) the General Limit for
such year shall be increased to allow the Shareholders (other than Manning) the
ability to have redeemed additional Vested Shares to afford such Shareholders
the ability to pay all income taxes resulting for the liquidation of the
Company.

ARTICLE 22. MISCELLANEOUS

22.1. Section Headings. The section and clause headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

22.2. Waivers and Amendments. Notwithstanding any other provision of this
Agreement, this Agreement may be modified or amended by either (1) (a) for so
long as Manning is a Shareholder, a written consent signed by (i) Shareholders
owning more than 50% of the Outstanding Shares (excluding the Outstanding Shares
owned by Manning as of the date hereof, whether such Shares are still owned by
Manning) and (ii) Manning and (b) if Manning is no longer a Shareholder, a
written consent signed by (i) Shareholders owning more than 50% of the
Outstanding Shares (excluding the Outstanding Shares owned by Manning as of the
date hereof) and (ii) those Persons owning more than 50% of the Outstanding
Shares owned by Manning as of the date hereof or (2) (a) for so long as Manning
is a Shareholder, an oral resolution adopted by (x) Shareholders owning more
than 50% of the Outstanding Shares (excluding the Outstanding Shares owned by
Manning as of the date hereof, whether such Shares are still owned by Manning)
and (y) Manning, at a Meeting (as defined below) thereof and certified to by an
officer of the Company and (b) if Manning is no longer a Shareholder, a oral
resolution adopted by (i) Shareholders owning more than 50% of the Outstanding
Shares (excluding the Outstanding Shares owned by Manning as of the date hereof)
and (ii) those Persons owning more than 50% of the Outstanding Shares owned by
Manning as of the date hereof, at a Meeting (as defined below) thereof and
certified to by an officer of the Company. The Company may, whenever desired,
integrate into a single instrument all of the provisions of this Agreement as so
amended or modified. For purposes of this Section 22.2, the term “Meeting” shall
mean a meeting (which may be attended in person, by telephone or by written
proxy) called by such Shareholder(s) who own at least 50% of the Outstanding
Shares by written notice (which may include facsimile or e-mail) at least 3
Business Days before such meeting. No such modification or amendment shall
require the consent or approval of the Company. The Shareholders shall to the
extent necessary take any and all actions required to effectuate such
modifications or amendments, including, without limitation, approving amendments
or

 

26



--------------------------------------------------------------------------------

modifications to the Certificate of Incorporation The delay or failure on the
part of any party hereto to insist, in any one instance or more, upon strict
performance of any of the terms or conditions of this Agreement, or to exercise
any right or privilege herein conferred shall not be construed as a waiver of
any such terms, conditions, rights or privileges but the same shall continue and
remain in full force and effect. All rights and remedies are cumulative.

22.3. Entire Agreement. This Agreement and the Related Shareholders Agreements
supersede all prior agreements among the parties with respect to their subject
matter and are intended, with the documents referred to herein and therein, as a
complete and exclusive statement of the terms of the agreement among the parties
with respect to the subject matter hereof and thereof.

22.4. Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of the Agreement shall remain in effect and, if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

22.5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

22.6. Governing Law. This Agreement and (unless otherwise provided) all
amendments hereof and waivers and consents hereunder shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

22.7. Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties’ respective legal representatives, successors, heirs,
distributees, testamentary beneficiaries and personal representatives. No party
may assign any rights or delegate any of its duties under this Agreement.

22.8. Further Assurances. The parties hereto agree to do such further acts and
things as are necessary or advisable to carry into effect the purposes of this
Agreement to better assure and confirm unto the other parties hereto such
parties’ rights hereunder, subject to the limitations set forth in this
Agreement.

22.8.1 In furtherance of the foregoing, whenever the Shareholders shall,
pursuant to this Agreement, purchase Shares, each transferring Shareholder and
the Personal Representatives of any deceased or incompetent Shareholder shall do
all things and execute and deliver all papers as may be reasonably necessary to
consummate such purchase or as may be reasonably requested by the acquiring
parties and shall reasonably cooperate during the period prior to the closing so
that the Company’s business continues to function in substantially the same
manner as it has been functioning prior to the closing.

22.9. No Third Party Beneficiaries. This Agreement is intended for the exclusive
benefit of the parties to this Agreement and their respective permitted Personal
Representatives,

 

27



--------------------------------------------------------------------------------

successors and assigns, and nothing contained in this Agreement shall be
construed as creating any rights or benefits in or to any third party.

22.10. References. All references to “corporation(s)” shall be deemed to include
“entity(ies)”, all references to “share(s)” or “stock” shall be deemed to
include “interest(s)”, all references to “shareholder(s)” shall be deemed to
include “member(s)” or “partner(s)” and all references to “shareholders
agreement(s)” shall be deemed to include “operating agreement(s).”

SIGNATURE PAGES TO FOLLOW

 

28



--------------------------------------------------------------------------------

      Address for Notices under Article 18:      

c/o MNA Advisors, Inc.

290 Woodcliff Drive

Fairport, New York 14450

Telecopier No.: (585) 325-5143

Attention: William Manning

      with copies to:      

Herrick, Feinstein LLP

2 Park Avenue

21st Floor

New York, New York 10016

Telecopier No.: 212-545-3410

Attention: Harold Levine, Esq.

 

MNA ADVISORS, INC. By:   /s/ Richard B. Yates  

Name: Richard B. Yates

Title: Chief Legal Officer



--------------------------------------------------------------------------------

        Address for Notices under Article 18:      

 

William Manning

11 Bristol View Drive

Fairport, New York 14450

      with copies to:      

Herrick, Feinstein LLP

2 Park Avenue

21st Floor

New York, New York 10016

Telecopier No.: 212-545-3410

Attention: Harold Levine, Esq.

 

  /s/ WILLIAM MANNING   WILLIAM MANNING



--------------------------------------------------------------------------------

       Address for Notices under Article 18:    

B. Reuben Auspitz

36 Buttermilk Hill Rd.

Pittsford, New York 14534

    with copies to:    

Garvey Schubert Barer

1000 Potomac Street, N.W.

Fifth Floor

Washington, D.C. 20007-3501

Telecopier No.: 202-965-1729

Attention: William D. Simon, Esq.

 

  /s/ B. REUBEN AUSPITZ   B. REUBEN AUSPITZ



--------------------------------------------------------------------------------

        Address for Notices under Article 18:      

Gary Henderson

40 Royale Drive

Fairport, New York 14450

      with copies to:      

Garvey Schubert Barer

1000 Potomac Street, N.W.

Fifth Floor

Washington, D.C. 20007-3501

Telecopier No.: 202-965-1729

Attention: William D. Simon, Esq.

 

  /s/ GARY HENDERSON   GARY HENDERSON



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Patrick Cunningham

18 Parkview Manor Circle

Honeoye Falls, New York 14472

       with copies to:       

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ PATRICK CUNNINGHAM   PATRICK CUNNINGHAM



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Jeffrey A. Herrmann

200 2nd Avenue South #511

St. Petersburg, Florida 33701

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ JEFFREY A. HERRMANN   JEFFREY A. HERRMANN



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Jeffrey S. Coons

14 Whitestone Lane

Rochester, New York 14618

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ JEFFREY S. COONS   JEFFREY S. COONS



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Michael J. Magiera

7 Turnberry Lane

Pittsford, New York 14534

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ MICHAEL J. MAGIERA   MICHAEL J. MAGIERA



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Beth H. Galusha

6 Carriage Court

Pittsford, New York 14534

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ BETH H. GALUSHA   BETH H. GALUSHA



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

George J. Nobilski

417 French Road

Rochester, New York 14618

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ GEORGE J. NOBILSKI   GEORGE J. NOBILSKI



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Jack W. Bauer

11 Pond Meadow

Rochester, New York 14624

       with copies to:       

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ JACK W. BAUER   JACK W. BAUER



--------------------------------------------------------------------------------

     Address for Notices under Article 18:       

Charles H. Stamey

470 Coffee Pot Riviera NE

St. Petersburg, Florida 33704

       with copies to:       

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ CHARLES H. STAMEY   CHARLES H. STAMEY



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Marc D. Tommasi

36 Wenham Drive

Pittsford, New York 14534

        with copies to:        

Phillips Lytle Hitchcock Blaine & Huber, LLP

1400 First Federal Plaza

Rochester, New York 14614

Attention: Lisa Powers, Esq.

 

  /s/ MARC D. TOMMASI   MARC D. TOMMASI



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Antony Desorbo

8429 Hobnail Road

Manilus, New York 13104

        with copies to:        

Frank J. Patyi, Esq.

Bond, Schoeneck & King, PLLC

One Lincoln Center

Syracuse, New York 13202

 

  /s/ ANTONY DESORBO   ANTONY DESORBO



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Brian Gambill

6750 Falcon’s Point

Victor, New York 14564

        with copies to:        

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ BRIAN GAMBILL   BRIAN GAMBILL



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Brian Lester

80 Deer Creek Road

Pittsford, New York 14534

        with copies to:        

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ BRIAN LESTER   BRIAN LESTER



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Christian Andreach

4048 East Avenue

Rochester, New York 14618

        with copies to:        

Mr. Joseph A. Cullen, Esq.

Stark & Stark

P.O. Box 1500

Newtown, PA 18940

 

  /s/ CHRISTIAN ANDREACH   CHRISTIAN ANDREACH



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Christopher Cummings

5 Mendonshire Drive

Honeoye Falls, New York 14472

        with copies to:        

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ CHRISTOPHER CUMMINGS   CHRISTOPHER CUMMINGS



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Kathryn Maurer

93 Country Down Circle

Fairport, New York 14450

        with copies to:        

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

 

  /s/ KATHRYN MAURER   KATHRYN MAURER



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Virge Trotter

18 Mandalay Ridge

Pittsford, New York 14534

        with copies to:        

Tyler J. Savage, Esq.

Woods Oviatt Gilman

700 Crossroads Bldg

Two State Street

Rochester, New York 14614

Telecopier No.: 585-454-3968

 

  /s/ VIRGE TROTTER   VIRGE TROTTER



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Christine M. Glavin

30 Turning Leaf Lane

Rochester, New York 14612

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ CHRISTINE M. GLAVIN   CHRISTINE M. GLAVIN



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Michael Platania

331 Chelsea Meadows

W. Henrietta, New York 14586

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LIR

625 Panorama Trail

Rochester, New York 14625

 

  /s/ MICHAEL PLATANIA   MICHAEL PLATANIA

 

 



--------------------------------------------------------------------------------

     Address for Notices under Article 18:        

Justin T. Goldman

295 Ashley Drive

Rochester, New York 14620

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ JUSTIN T. GOLDMAN JUSTIN T. GOLDMAN



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

David C. Roewer

259 Longbranch Drive

Dublin, Ohio 43017

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ DAVID C. ROEWER   DAVID C. ROEWER



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Jeffrey W. Donlon

79 Mahogany Run

Pittsford, New York 14534

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ JEFFREY W. DONLON   JEFFREY W. DONLON



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Scott Pilchard

5229 East Palo Verde Place

Paradise Valley, AZ 85253

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ SCOTT PILCHARD   SCOTT PILCHARD



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Richard B. Yates

5 Pickwick Drive

Rochester, New York 14618

        with copies to:        

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

  /s/ RICHARD B. YATES   RICHARD B. YATES



--------------------------------------------------------------------------------

      Address for Notices under Article 18:   

 

       

Kristin Castner

70 Mahogany Run

Pittsford, NY 14534

           with copies to:           

Lisa B. Morris, Esq.

1577 W. Ridge Road

Rochester, NY 14615

  

 

  /s/ KRISTIN CASTNER   KRISTIN CASTNER



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Timothy Willis

7616 Golden Wheat Lane

Westerville, Ohio 43082

        with copies to:        

Daniel J. Chiacchia

Chiacchia & Flaming

5113 South Park Avenue

Hamburg, New York 14075

 

  /s/ TIMOTHY WILLIS   TIMOTHY WILLIS



--------------------------------------------------------------------------------

      Address for Notices under Article 18:        

Sean J. Yarton

24 Portofino Circle

Henrietta, NY 14467

        with copies to:        

Michael T. Harren

Chamberlain D’Amanda

1600 Crossroads BuildingSY

Two State Street

Rochester, NY 14614-1397

 

  /s/ SEAN J. YARTON   SEAN J. YARTON



--------------------------------------------------------------------------------

            Address for Notices under Article 18:

  

Paul R. Smith

7 Persimmon Drive

Penfield, New York 14526

   with copies to:   

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ PAUL R. SMITH PAUL R. SMITH



--------------------------------------------------------------------------------

Address for Notices under Article 18:

  

James T. Herbst

2 Latour Manor

Fairport, New York 14450

   with copies to:   

Michael T. Harren

Chamberlain D’Amanda

1600 Crossroads Building

Two State Street

Rochester, New York 14614-1397

Fax: 585-232-3882

 

/s/ JAMES T. HERBST JAMES T. HERBST



--------------------------------------------------------------------------------

Address for Notices under Article 18:

  

Otto Odendahl

510 Elder Lane

Winnetka, IL 60093

   with copies to:   

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ OTTO ODENDAHL OTTO ODENDAHL



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Robert Conrad

1504 Stone Court

Westlake, Ohio 44145

     with copies to:     

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

 

/s/ ROBERT CONRAD ROBERT CONRAD



--------------------------------------------------------------------------------

Address for Notices under Article 18:

     

Samuel B. Drost

1404 Hampton Lane

Plano, Texas 75075

         with copies to:         

 

        

 

        

 

  

 

/s/ SAMUEL B. DROST SAMUEL B. DROST



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Christopher Long

197 Grandmar Chase NW

Canton, GA 30115

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ CHRISTOPHER LONG CHRISTOPHER LONG



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Jeffrey M. Tyburski

18 Misty Pine Road

Fairport, New York 14450

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ JEFFREY M. TYBURSKI JEFFREY M. TYBURSKI

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Jodi L. Hedberg

3 Jade Creek

Hilton, New York 14468

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ JODI L. HEDBERG JODI L. HEDBERG

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Michele R. McGinn

30 Park Forest Drive

Pittsford, NY 14534

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ MICHELE R. MCGINN MICHELE R. MCGINN

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Michele T. Mosca

11 Shadow Creek

Penfield, New York 14526

     with copies to:     

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

 

/s/ MICHELE T. MOSCA MICHELE T. MOSCA

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Robert Pickels

81 Mahogany Run

Pittsford, New York 14534

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ ROBERT PICKELS ROBERT PICKELS

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Jason Lisiak

1422 Harbour Walk Road

Tampa, Florida 33602

     with copies to:     

Annoj M. Thakrar

Grotefeld & Hoffmann, LLP

180 N. LaSalle Street, Suite 1810

Chicago, IL 60601

 

/s/ JASON LISIAK JASON LISIAK

 



--------------------------------------------------------------------------------

Address for Notices under Article 18:

       

Jay Welles

5 Windham Circle

Mendon, New York 14506

     with copies to:     

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

 

/s/ JAY WELLES JAY WELLES



--------------------------------------------------------------------------------

Address for Notices under Article 18:

       

Eric Daniels

219 West Avenue

Rochester, New York 14611

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ ERIC DANIELS ERIC DANIELS



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Christopher F. Petrosino

264 Oakdale Drive

Rochester, New York 14618

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ CHRISTOPHER F. PETROSINO

 

CHRISTOPHER F. PETROSINO



--------------------------------------------------------------------------------

Address for Notices under Article 18:

          

Sammy Azzouz

39 Chadwick Manor

Fairport, New York 14450

        with copies to:                

 

               

 

               

 

  

 

/s/ SAMMY AZZOUZ

 

SAMMY AZZOUZ



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Mark Macpherson

10 Dunnewood Court

Pittsford, New York 14534

     with copies to:     

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

 

/s/ MARK MACPHERSON

 

MARK MACPHERSON



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Keith Harwood

3321 Dandelion Trail

Canandaigua, New York 14424

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ KEITH HARWOOD

 

KEITH HARWOOD



--------------------------------------------------------------------------------

Address for Notices under Article 18:

    

Ajay Sadarangani

2141-H East Avenue

Rochester, New York 14610

     with copies to:     

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

 

/s/ AJAY SADARANGANI

 

AJAY SADARANGANI



--------------------------------------------------------------------------------

SCHEDULE A

 

(1)    A shareholders agreement dated as of December 31, 2002, as amended, among
them and AAC. (2)    A shareholders agreement dated as of December 31, 2002, as
amended, among them and MNAO. (3)    An operating agreement dated as of December
31, 2002, as amended, among them and MNCC.



--------------------------------------------------------------------------------

Schedule B

 

AAC

MNAO

MNCC



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED BY-LAWS